     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


SHEQUITA JACKSON                             §                         PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 3:19cv173-HSO-JCG
                                             §
                                             §
DOLGENCORP, LLC,                             §
and JOHN DOES 1-10                           §                     DEFENDANTS



           MEMORANDUM OPINION AND ORDER DENYING
     DEFENDANT’S MOTION [13] TO STRIKE IMPROPER REBUTTAL
     ARGUMENT; GRANTING PLAINTIFF’S [10] MOTION FOR LEAVE
         TO FILE AN AMENDED COMPLAINT; AND GRANTING
               PLAINTIFF’S MOTION [4] TO REMAND

      BEFORE THE COURT are three Motions: (1) Plaintiff Shequita Jackson’s

Motion [4] to Remand; (2) Defendant Dolgencorp, LLC’s Motion [13] to Strike

Improper Rebuttal Argument; and (3) Plaintiff Shequita Jackson’s Motion [10] for

Leave to File an Amended Complaint.      Having considered the record and relevant

legal authority, the Court is of the opinion that Defendant’s Motion [13] to Strike

should be denied, that Plaintiff’s Motion [10] for Leave to File an Amended

Complaint should be granted, that Plaintiff’s Motion [4] to Remand should be

granted, and that this matter should be remanded to state court.

                                I. BACKGROUND

      On March 7, 2018, Plaintiff Shequita Jackson (“Plaintiff” or “Jackson”) was

an invitee at a Dollar General retail store in Jackson, Mississippi, when two
      Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 2 of 17




individuals entered the store and robbed it.    Compl. [1-1] at 2. During the

robbery, “Plaintiff was held at gunpoint,” which caused her “to suffer immense

emotional trauma.” Id. According to Plaintiff, the robbery occurred “due, at least

in part, to the store not having proper measures in place to prevent crime from

occurring.” Id.

       Plaintiff initiated this action by filing a Complaint in the Circuit Court of

Hinds County, Mississippi, First Judicial District, on October 4, 2018.    Plaintiff

named Dollar General Corporation and John Does 1-10 as Defendants. See id. at

1.   Plaintiff did not specify the amount of her damages in the Complaint, but she

requested “actual, compensatory, consequential, incidental, and punitive damages .

. . plus all expenses and costs, and interest on such award allowed by law and such

relief as the Court and jury deem just.” Id. at 5.

       Dollar General Corporation (“Dollar General”) initially removed the case to

this Court on November 9, 2018, in civil action number 3:18-cv-00784-CWR-FKB,

invoking diversity jurisdiction pursuant to 28 U.S.C. § 1332. See Prior Notice of

Removal [7-2] at 1-5. According to Dollar General, at the time of the removal,

Plaintiff was a Mississippi citizen and Dollar General was a Tennessee corporation

with its principal place of business in Tennessee. Id. at 2. On January 28, 2019,

United States District Judge Carlton W. Reeves sua sponte remanded the case to

state court, finding that Dollar General had not shown that the amount in

controversy was satisfied. See Order [7-3] at 1-2. However, the case was

“remanded to state court, without prejudice to its subsequent removal should

                                           2
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 3 of 17




another paper or pleading meet the jurisdictional requirement.” Id. at 2 (citations

omitted).

      On February 5, 2019, Dollar General’s attorney e-mailed Plaintiff’s counsel a

proposed Stipulation and Affidavit addressing the amount in controversy. See Feb.

5, 2019, E-Mail [7-4] at 1; see also Proposed Stip. and Aff. [1-3] at 2. The proposed

Stipulation and Affidavit asked Plaintiff to stipulate that she would not seek or

accept damages in excess of $75,000.00. See Proposed Stip. and Aff. [1-3] at 2-3.

Plaintiff’s counsel responded that, “[a]t this time, my client has not given me

authority to sign the stipulation. If that changes, I will let you know.” See Feb.

22, 2019, E-Mail [7-5] at 1. Dollar General also served Requests for Admissions,

see Notice [7-6] at 1, to which Plaintiff responded on February 26, 2019, see Resps.

[7-7] at 1-2. The requests asked Plaintiff to admit that her damages did not and

would not exceed $75,000.00. See id. As to each request, Plaintiff responded,

“[d]enied as stated.” Id.

      On February 8, 2019, the state court entered an Agreed Order of Dismissal

and Substitution which substituted Dolgencorp, LLC (“Dolgencorp” or “Defendant”),

for Dollar General as the named Defendant. See R. [3] at 53-54. Plaintiff then

moved in state court to amend the Complaint to include Mississippi citizen Mark

Person (“Person”) as a Defendant. Id. at 55-56. According to Plaintiff, Person was

the store manager who was previously identified as “John Doe” in the original

Complaint. Id.

      Before the state court ruled on Plaintiff’s motion to amend, Defendant

                                          3
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 4 of 17




removed the case to this Court a second time, asserting that the amount in

controversy was now satisfied based upon its receipt of “other paper.” See Notice

[1] at 1-11. Defendant relied upon Plaintiff’s failure to execute the Stipulation and

Affidavit and her discovery responses, and maintained that Plaintiff was a

Mississippi citizen, while Defendant Dolgencorp was a citizen of Tennessee and

Kentucky, such that there was complete diversity of citizenship. See id. at 3-11.

      Plaintiff timely filed a Motion [4] to Remand, arguing that the motion for

leave to amend the complaint filed in state court was due to be granted under the

state court’s rules, which would have destroyed diversity of citizenship and

precluded removal. See Mot. [4] at 2. Plaintiff also filed a Motion [10] to Amend

in this Court along with a proposed Amended Complaint [12] seeking to add the

nondiverse Defendant, Mark Person. In Plaintiff’s Rebuttal [9] in support of her

Motion [4] to Remand, she points out that permitting this amendment would

destroy diversity and require remand under 28 U.S.C. § 1447(e). She further

argues that Defendant cannot establish that the amount in controversy is satisfied.

See Rebuttal [9] at 1-6.

      Defendant has filed a Motion [13] to Strike Plaintiff’s Rebuttal [9], asking the

Court to strike new arguments raised in Plaintiff’s Rebuttal, specifically her

arguments regarding the amount in controversy. See Def.’s Mot. [13] at 1-2.

                                 II.   DISCUSSION

A.    Defendant’s Motion [13] to Strike Improper Rebuttal Argument

      Defendant seeks to strike Plaintiff’s arguments regarding the amount in

                                          4
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 5 of 17




controversy and removal to federal court based upon “other paper,” because such

arguments were not contained in Plaintiff’s Motion to Remand and appeared for the

first time in her Rebuttal.   While Defendant is correct that it is generally improper

to raise an argument for the first time in a rebuttal, the Court must sua sponte

consider subject-matter jurisdiction even where it is not raised by a party.   The

arguments regarding the amount in controversy are helpful to the Court in

considering whether subject-matter jurisdiction existed at the time of removal.

       Moreover, Defendant raised the issue of the amount in controversy and

“other paper” in its Memorandum [8] in opposition to Plaintiff’s Motion to Remand.

See Def.’s Mem. [8] at 1-3.   Therefore, Plaintiff’s Rebuttal does not inject a new

argument or issue into the question of whether the Court possesses subject-matter

jurisdiction.   Defendant’s Motion [13] to Strike will be denied.

B.     The Court’s subject-matter jurisdiction at the time of the second removal

       Federal courts are courts of limited jurisdiction, having subject-matter

jurisdiction only over those matters specifically designated by the Constitution or

Congress. Halmekangas v. State Farm Fire and Cas. Co., 603 F.3d 290, 292 (5th

Cir. 2010). The burden of establishing subject-matter jurisdiction rests with the

party asserting it, in this case Defendant. See Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 534 (5th Cir. 2017).

       28 U.S.C. § 1441 allows for the removal to federal court of any civil action in

which federal courts have original jurisdiction. “For cases removed from state

court, jurisdiction must exist at the time of removal.” Moss v. Princip, 913 F.3d

                                           5
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 6 of 17




508, 514 (5th Cir. 2019). A federal court must presume that a suit lies outside its

limited subject-matter jurisdiction, and the burden of establishing federal

jurisdiction rests on the party seeking the federal forum. Settlement Funding,

L.L.C., 851 F.3d at 537 (quotation omitted). “If the record does not contain

sufficient evidence to show that subject matter jurisdiction exists, a federal court

does not have jurisdiction over the case,” and a court must “adhere to these rules

regardless of the costs it imposes.” Id. (quotation omitted).

1.    Diversity of citizenship

      Under 28 U.S.C. § 1332(a), “district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different

States . . . .” 28 U.S.C. § 1332(a)(1). For individuals, citizenship is determined by

the person’s domicile.   MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d

310, 313 (5th Cir. 2019).   The citizenship of a limited liability company is

determined by the citizenship of all of its members. See id. at 314 (citing Harvey v.

Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008)).     “In determining

whether a civil action is removable on the basis of the jurisdiction under section

1332(a) of this title, the citizenship of defendants sued under fictitious names shall

be disregarded.”   28 U.S.C. § 1441(b).

      At the time of the present removal, the named Defendants were Dolgencorp,

LLC and John Does 1-10.      Plaintiff is a Mississippi citizen, while Defendant

Dolgencorp is a citizen of Tennessee and Kentucky. The citizenship of the fictitious

                                            6
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 7 of 17




Defendants is disregarded for purposes of determining removability. See id.

Therefore, complete diversity of citizenship existed at the time of removal.

2.    Amount in controversy

      According to 28 U.S.C. § 1446(c)(2),

      [i]f removal of a civil action is sought on the basis of the jurisdiction
      conferred by section 1332(a), the sum demanded in good faith in the
      initial pleading shall be deemed to be the amount in controversy, except
      that--
      (A)     the notice of removal may assert the amount in controversy if the
              initial pleading seeks--
              (i)     nonmonetary relief; or
              (ii)    a money judgment, but the State practice either does not
                      permit demand for a specific sum or permits recovery of
                      damages in excess of the amount demanded; and
      (B)     removal of the action is proper on the basis of an amount in
              controversy asserted under subparagraph (A) if the district court
              finds, by the preponderance of the evidence, that the amount in
              controversy exceeds the amount specified in section 1332(a).

28 U.S.C. § 1446(c)(2).

      A notice of removal must generally be filed within 30 days after the receipt by

the defendant of the initial pleading. See 28 U.S.C. § 1446(b). However,

      if the case stated by the initial pleading is not removable, a notice of
      removal may be filed within 30 days after receipt by the defendant,
      through service or otherwise, of a copy of an amended pleading, motion,
      order or other paper from which it may first be ascertained that the case
      is one which is or has become removable.

28 U.S.C. § 1446(b)(3).

      Defendant has submitted evidence of its receipt of such “other paper,” 28

U.S.C. § 1446(c)(3)(A), specifically, Plaintiff’s denial of six requests for admissions

relating to the amount in controversy, see Resps. [7-7] at 1-2; see also 28 U.S.C. §



                                            7
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 8 of 17




1446(c)(3)(A).   Defendant has shown by a preponderance of the evidence that the

amount in controversy exceeds $75,000.00, and that the Court had subject-matter

jurisdiction at the time of the current removal. See 28 U.S.C. § 1332(a).

C.    Plaintiff’s Motion [10] to Amend

      Subsequent to the removal, Plaintiff filed a Motion [10] to Amend her

Complaint to substitute Mark Person as a Defendant.        Based upon the allegations

contained in the proposed Amended Complaint [12], Person is a citizen of

Mississippi and was the “store manager” of the Dollar General in question.

Proposed Am. Compl. [12] at 1.    Plaintiff alleges that “Mark Pearson [sic] as the

manager of the premises controlled the amount of security protection provided to

the Plaintiff” and “had direct knowledge of the premises and the level of criminal

activity that had previously occurred in the vicinity of the store location, as well as

the need for adequate security.” Id. at 3.     If the Court were to permit Plaintiff’s

proposed amendment, Person’s presence as a party would destroy diversity of

citizenship and require remand to state court.

1.    Joinder of nondiverse defendants following removal

      According to 28 U.S.C. § 1447(e), “[i]f after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter jurisdiction, the

court may deny joinder, or permit joinder and remand the action to the State court.”

28 U.S.C. § 1447(e). The United States Court of Appeals for the Fifth Circuit has

held that this statute applies regardless of whether the “amendment consisted of an

addition of a defendant or of an identification of a John Doe.” Doleac ex rel. Doleac

                                           8
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 9 of 17




v. Michalson, 264 F.3d 470, 477 (5th Cir. 2001).   By enacting this statute “Congress

has indicated that federal diversity jurisdiction is defeated so long as, after removal,

fictitious defendants are replaced with nondiverse, named defendants.” Weaver v.

Metro. Life Ins. Co., 939 F.3d 618, 624 (5th Cir. 2019) (quotation omitted).

      When confronted with a proposed amendment which would add a “nondiverse

nonindispensable party,” a district court “should use its discretion in deciding

whether to allow that party to be added.” Hensgens v. Deere & Co., 833 F.2d 1179,

1182 (5th Cir. 1987).   The Fifth Circuit has directed that a district court “should

scrutinize that amendment more closely than an ordinary amendment” and must

“consider a number of factors to balance the defendant’s interests in maintaining

the federal forum with the competing interests of not having parallel lawsuits.”       Id.

      These factors (the “Hensgens factors”) include the following: (1) the extent to

which the purpose of the amendment is to defeat federal jurisdiction; (2) whether

plaintiff has been dilatory in requesting the amendment; (3) whether plaintiff will

be significantly injured if the amendment is not allowed; and (4) any other factors

bearing on the equities. Id. According to the Fifth Circuit, “[t]he district court,

with input from the defendant, should then balance the equities and decide whether

amendment should be permitted.      If it permits the amendment of the nondiverse

defendant, it then must remand to the state court.” Id.

2.    Analysis of the Hensegens factors

      a.     Purpose of the amendment

      “In analyzing the first Hensgens factor, district courts often consider whether

                                           9
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 10 of 17




the plaintiff knew or should have known of the identity of the non-diverse defendant

when the original complaint was filed.” Brewer v. Hemphill, No. 1:19CV372-LG-

RHW, 2019 WL 3857656, at *2 (S.D. Miss. Aug. 17, 2019) (quotation omitted).

District courts have also considered the viability of the plaintiff’s claims against a

proposed defendant under the first factor. See id.

      In this case, Defendant maintains that Plaintiff is attempting to amend her

Complaint solely for the purpose of defeating diversity jurisdiction, see Mem. [15] at

1, as Person is “not the store manager and never has been,” such that the

“amendment would be futile,” Resp. [14] at 1. However, Defendant has submitted

no record evidence to support its assertion that Person was not the store manager,

and this contention plainly contradicts Plaintiff’s allegations in the proposed

Amended Complaint that Person was the store manager. Compare Mem. [15] at 1,

3, 4, with Proposed Am. Compl. [12] at 1, 3. With respect to Plaintiff’s motive,

Defendant offers nothing more than a conclusory allegation that the amendment is

designed to defeat diversity jurisdiction. See Mem. [15] at 1.

      In her original Complaint [1-1], Plaintiff named as Defendants Dollar

General and unknown John Does 1-10 and indicated that Defendants were “the

owners, operators, and/or managers of the store . . . .” Compl. [1-1] at 2. On

February 19, 2019, over two weeks prior to Defendant’s present removal of the case

to this Court, Plaintiff moved in state court to amend the Complaint in order to

substitute Person as a Defendant because she had “engaged in additional

investigations and discovered the identify [sic] of a manager who was previously

                                           10
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 11 of 17




identified as ‘John Doe’ in the original Complaint.” R. [3] at 55. Defendant has

not pointed to any evidence in the record tending to show that Plaintiff knew

Person’s identity when the original Complaint was filed. The proposed Amended

Complaint alleges that Person was the store manager. Defendant’s argument in

its Response [14] and Memorandum [15] that Person has never been the store

manager creates, at most, a dispute of fact as to Person’s role with Defendant.

      According to the Fifth Circuit, “Mississippi law is unclear on the issue of

whether a store manager, in addition to a store owner, can be personally liable in

premises liability cases.” Smith v. Petsmart Inc., 278 F. App’x 377, 380 (5th Cir.

2008). In Smith, one of the plaintiffs was a customer who had been injured in a

Petsmart store when she tripped on the prongs of a forklift that was left unattended

in the middle of an aisle. See id. at 378. The plaintiffs, who were Mississippi

residents, filed a negligence suit in state court against diverse defendant Petsmart

as well as against its manager, who was a Mississippi citizen. The defendants

removed the case to federal court, arguing improper joinder of the manager to

defeat diversity jurisdiction. The district court denied plaintiffs’ motion to remand

and dismissed the manager for improper joinder. See id.

      On appeal, the Fifth Circuit observed that the Mississippi Supreme Court

has held that

      the owner, occupant, or person in charge of premises owes to an invitee
      or business visitor a duty of exercising reasonable or ordinary care to
      keep the premises in reasonably safe and suitable condition or of
      warning [the] invitee of dangerous conditions not readily apparent
      which [the] owner knows or should know of in the exercise of reasonable

                                         11
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 12 of 17




      care.

Id. at 380 (quoting Mayfield v. The Hairbender, 903 So. 2d 733, 735–36 (Miss. 2005)

(en banc)) (emphasis in original). Because a federal court must “resolve all

uncertainties [in the relevant state law] in favor of the non-moving party,” id.

(quoting Cavallini v. State Farm Mut. Auto Ins., 44 F.3d 256, 259 (5th Cir. 1995)),

the Fifth Circuit assumed that under Mississippi law a store manager may qualify

as a “person in charge of premises,” id.

      Based upon this assumption, the question before the Smith Court became

whether, construing any factual ambiguities in plaintiffs’ favor, they had

“established a reasonable possibility of recovery against [the manager] based on the

fact that she was a person in charge of Petsmart’s premises.” Id. The complaint

alleged that the manager was responsible for the Petsmart employees and the

premises on the date of the accident, and that the manager was negligent in failing

to maintain the store properly and avoid the existence of hazards, provide a safe

premises for customers, warn of the hazard, place warning signs near the hazard,

and control and supervise employees. Id. The defendants submitted the

manager’s affidavit in opposition to the motion to remand, in which the manager

admitted that she was the only manager on duty when the plaintiff was injured.

Id. at 381. In light of that admission, the Fifth Circuit held that there was a

reasonable possibility that a fact finder would consider the manager a “person in

charge of the premises” at the time of the fall, such that the case had to be

remanded to the state court for resolution of the claims on the merits. Id. at 382.

                                           12
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 13 of 17




      Here, the proposed Amended Complaint [12] contains factual assertions that

Person was the manager of the premises and controlled the amount of security

provided, and that he had direct knowledge of the premises, the level of criminal

activity in the vicinity of the store, and the need for adequate security. See

Proposed Am. Compl. [12] at 3. According to Plaintiff, Defendants knew or should

have known that the store’s security was inadequate, that individuals with criminal

intent came into the store, that crimes were occurring on the store property, and

that the building and surrounding area was not reasonably safe or secure. See id.

      Defendant has not submitted any evidence to contradict Plaintiff’s allegation

that Person was the manager of the store, only making arguments in its Response

and Memorandum. See Resp. [14] at 1; Mem. [15] at 1, 3, 4. Given the allegations

in the proposed Amended Complaint [12], there is a reasonable possibility that a

factfinder might consider Person a “person in charge of the premises” of the store at

the time of the robbery, and the Court cannot say that Plaintiff’s proposed

amendment is futile. This factor weighs in favor of permitting the amendment.

      b.     Any dilatoriness in requesting to amend

      Plaintiff asserts that she was not dilatory and moved to amend “immediately”

after she learned of Person’s identity. See Mem. [10] at 4. Plaintiff filed the

original Complaint [1-1] in state court on October 4, 2018, and was involved in the

original removal and remand procedure until January 28, 2019. See Order [7-3] at

1-2. Less than a month later, on February 19, 2019, Plaintiff moved in state court

to amend the Complaint to join Person as a Defendant. R. [3] at 55-56. Plaintiff

                                          13
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 14 of 17




reurged her Motion once this matter was again removed to this Court. Nothing

substantive has occurred in this case since Plaintiff filed and served her Complaint,

and proceedings are stayed pending a ruling on the Motion to Remand. See Apr. 8,

2019, Text Order. Based upon the record as a whole, the Court cannot conclude

that Plaintiff has been dilatory in seeking the amendment.     This factor weighs in

favor of permitting the amendment.

      c.     Any injury to Plaintiff if the amendment is not permitted

      Turning to the third Hensgens factor, Plaintiff alleges that she “would be

prejudiced by having to pursue a separate case against the manager in state court.”

Mem. [10] at 5.    Defendant counters that Plaintiff “cannot show denying the

amendment prejudices her,” but instead “[t]he only prejudice is to Dollar General.”

Mem. [15] at 10.

      As to the third Hensgens factor – whether the plaintiff would be
      “significantly injured” if the court does not permit the amendment – a
      court’s usual inquiry is “whether the possibility of a separate state court
      proceeding weighs against denying the proposed amendment because of
      the inefficiency of parallel proceedings or because such proceedings
      would place a financial burden on the plaintiff.”

Webster v. Jackson HMA LLC, No. 3:19-CV-21TSL-RHW, 2019 WL 1983256, at *3

(S.D. Miss. May 3, 2019) (quoting Agyei v. Endurance Power Prod., Inc., 198 F.

Supp. 3d 764, 777 (S.D. Tex. 2016)).

      The Court recognizes that denial of the amendment would impose a financial

burden on Plaintiff, and parallel proceedings would be inefficient.   Plaintiff would

incur additional expense, and there would be an additional expenditure of judicial



                                          14
     Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 15 of 17




resources in resolving similar claims in separate forums.    However, Plaintiff has

not shown that she would be “significantly injured” under such circumstances.

This factor is either neutral or weighs slightly in favor of amendment.

      d.     Other factors

      The Court has not discerned any other equitable considerations bearing upon

the joinder of Person that have not been previously considered.     This factor is

therefore neutral.

      Having considered all of the relevant factors, the Court concludes on balance

that they weigh in favor of permitting the amendment.       Under the circumstances

of this case, Plaintiff’s interest in pursuing her claims against Person outweighs

Defendant’s interest in maintaining this federal forum.     Plaintiff’s Motion to

Amend should be granted, and the Court will consider the proposed Amended

Complaint [12] as the operative pleading.

D.    Plaintiff’s Motion [4] to Remand

      Plaintiff asks the Court to remand this case to state court for lack of subject-

matter jurisdiction. Relying on Freeport-McMoRan, Inc. v. K N Energy, Inc., 498

U.S. 426 (1991), Defendant argues that even if the Court grants Plaintiff’s Motion to

Amend, it would still have subject-matter jurisdiction because jurisdiction was

established at the time of removal. See Mem. [15] at 6. However, 28 U.S.C. §

1447(e), which applies in this case, creates an exception to the general rule that

jurisdictional facts are determined at the time of removal. See, e.g., Lindsay v.

Ford Motor Co., 41 F.3d 664, 1994 WL 684970, *5 (5th Cir. 1994). According to the

                                          15
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 16 of 17




Fifth Circuit, “§ 1447(e) makes it clear that in a removal situation such as this

where the plaintiff seeks to add a defendant whose joinder would destroy subject

matter jurisdiction, the district court’s only options are to either deny joinder or to

permit joinder and remand the case back to state court.” Id. Notably, Freeport-

McMoRan, Inc. was not removed from state court but was initially brought in

federal district court. See Freeport-McMoRan, Inc., 498 U.S. at 427. The

statutory exception codified at 28 U.S.C. § 1447(e) was therefore inapplicable in

that case, as opposed to this case where it determines the outcome. See id.

      Plaintiff is a Mississippi citizen, and the joinder of Mississippi citizen Person

as a Defendant destroys subject-matter jurisdiction. See 28 U.S.C. §§ 1332(a) &

1447(e).   The Court must remand this case to state court. See 28 U.S.C. § 1447(e).

                                 III.   CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Dolgencorp, LLC’s Motion [13] to Strike Improper Rebuttal Argument is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Shequita

Jackson’s Motion [10] for Leave to File an Amended Complaint is GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Shequita

Jackson’s Motion [4] to Remand is GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the above-

captioned case is hereby REMANDED to the Circuit Court of Hinds County,

Mississippi, First Judicial District, and that a certified copy of this Order of remand




                                           16
    Case 3:19-cv-00173-HSO-JCG Document 20 Filed 02/06/20 Page 17 of 17




shall be immediately mailed by the Clerk to the clerk of the state court pursuant to

29 U.S.C. § 1447(c).

      SO ORDERED AND ADJUDGED, this the 6th day of February, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         17
